1                             UNITED STATES DISTRICT COURT
2                            WESTERN DISTRICT OF WASHINGTON
                                        (SEATTLE)
3
4
      CENTER FOR BIOLOGICAL DIVERSITY,                CASE NO. 2:19-cv-00487-MJP
5
      et al.,
                                                     ORDER GRANTING
6                                                    UNOPPOSED MOTION TO EXTEND
                                  Plaintiffs,        DEADLINES FOR THE RULE 26(f)
7                                                    CONFERENCE, INITIAL
             v.                                      DISCLOSURES, COMBINED JOINT
8                                                    STATUS REPORT AND DISCOVERY
      NATIONAL MARINE FISHERIES                      PLAN, RESPONSIVE PLEADING, AND
9                                                    ADMINISTRATIVE RECORD
      SERVICE, et al.;
10
11                         Federal Defendants.
12
13          The Court finding good cause ORDERS the following deadlines adjusted as follows:
14                 a.     Rule 26(f) Conference, Agreed Briefing Schedule, or Motion to Limit
15
     Review to the Administrative Record: August 7, 2019;
16
                   b.     If appropriate, 26(f) Report: August 7, 2019;
17
18                 c.     Federal Defendants’ Responsive Pleading and, if appropriate,

19   Administrative Record: August 7, 2019.
20
            Dated: May 22, 2019
21
22
23
24
                                                        A
                                                        Marsha J. Pechman
                                                        United States District Judge
25
26
27
28

                                                                                         1
